Citation Nr: 1114984	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 4, 1946 to February 28, 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  This case was before the Board in May 2010, when it was remanded for additional development.  

As was noted in the Board's May 2010 Remand, although the Veteran in his June 2007 claim sought to reopen the claim of service connection for a left eye disability, the RO adjudicated the claim as one for a bilateral eye disability.  In his October 2007 notice of disagreement, the Veteran disagreed with the RO's determination, and did not dispute their characterization of the claim.  Accordingly, the issue is characterized as stated.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed June 1988 rating decision denied the Veteran service connection for a bilateral eye disability essentially based on a finding that there was no evidence that related such disability to his service.  

2.  New evidence received since the June 1988 rating decision does not tend to show that the Veteran sustained an eye injury in service or that a disability of either eye was manifested in service, and does not tend to relate the Veteran's current eye disability to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a bilateral eye disability; and does not raise a reasonable possibility of substantiating such claim.  

CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a bilateral eye disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

A July 2007 letter provided notice substantially in accordance with Kent, and explained the evidence VA was responsible for obtaining and the evidence the Veteran was responsible for providing.  It also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's available service treatment records (STRs) (consisting of copies of two morning reports and his discharge certificate) and pertinent postservice treatment records have been secured.  His remaining STRs are irretrievably lost.  Therefore, VA has a heightened duty to assist the appellant in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran identified additional sources of evidence.  Pursuant to the Board's May 2010 Remand instructions, a letter sent to him in May 2010 requested that he complete and return enclosed VA Forms 21-4142 (Authorization and Consent to Release Information) for records from the identified sources.  He returned a VA Form 21-4142 for one of those sources, and records from that provider were in August 2010.  He has not identified (adequately for VA to secure) any additional pertinent evidence that remains outstanding.  In addition, the record reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits in July 1975.  The RO sought records from  SSA; in a response received in October 2009 SSA certified that no medical records were available.  Significantly, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Historically, a June 1988 rating decision denied the Veteran service connection for an eye disability based on a finding that "There is no evidence which would indicate that the vet's eye disabilities were incurred in or aggravated by his brief military service."  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the June 1988 rating decision the evidence of record included copies of two morning reports and copies of the Veteran's discharge documents (which show that he was evaluated at the base hospital, and processed for discharge under Army Regulation 615-361 which pertains to discharge for emotional instability); an April 1976 letter from Dr. D.A.F. stating the Veteran had a history of poor vision in both eyes and that treatment at the Wills Eye Hospital resulted in no improvement in right eye vision and that he was nearly blind in his left eye; a February 1977 VA Form 9 (as to a claim for VA pension purposes) wherein the Veteran stated that he became totally blind in the service and spent 3 weeks in the hospital, that a Captain said the blindness was due to nerves from going into the Army, and that he did not have the condition before going into service; and his March 1988 claim of service connection for eye disability wherein he stated that his eyes were injured by contact with detergent and that he was discharged from active service due to resulting eye disability.  

Evidence received since the June 1988 rating decision includes a May 2007 private treatment record from Dr. J.F.M., which notes the Veteran had a diagnosis of status post trauma with light perception vision, left eye, and cataract of the left eye (and a diagnosis of a right eye disability that is unclear).  The record also notes that the Veteran began being treated at that office in July 2000.  In his June 2007 claim, the Veteran related that during service a cleaning chemical got into his eyes, and that he was treated at a hospital for 3 weeks.  In his March 2008 VA Form 9, he reiterated that cleaning chemicals got into both eyes and that he was treated at a hospital for 3 weeks before he could see out of his right eye.  In a November 2009 response to VCAA notice, the Veteran claimed that his STRs show he was hurt in the Army by detergent.  At the January 2010 Travel Board hearing, he testified that he was assigned to wash dishes and detergent splashed into his eyes and that he was taken to a hospital and treated.  (See hearing transcript, p.4).  He also testified that he could currently see about 80 percent in his right eye (hearing transcript, p.5), and that he was totally blind in his left eye (hearing transcript, p.8), and that he was awarded SSA disability benefits because of eye disability.  A March 2010 private treatment record from Dr. J.F.M. included diagnoses of phthisis, ocular pain, exotropia (XT), and amblyopia, left eye; cataract, right eye.  

As the claim was previously denied because there was no evidence that an eye disability was related to (incurred or aggravated in) the Veteran's service, for additional evidence received since the prior denial to be new and material, it must relate to that unestablished fact, i.e., it must tend to relate the Veteran's eye disability to his service.  

The Veteran's statements and testimony alleging that he sustained eye injuries from contact with cleaning detergent in service are redundant, and not new; he made such allegations at the time of his initial claim of service connection for eye disability, in 1988.  Current treatment records do not bear directly and substantially upon the matter under consideration.  They do not show that the Veteran sustained an eye injury in service (other than by noting previously discounted history), or that an eye disability became manifest in service or is somehow otherwise related to his service.  While the Veteran alleges that his STRs show an eye injury/disability in service, he was advised at the time of the previous rating decision that there are no available STRs showing an eye injury/eye disability in service.   While the report of the May 2007 ocular evaluation notes that the Veteran gave a history of trauma to both eyes, the report does not tend to prove that such trauma occurred in service (or that any current eye disability is related to service.   

As no further evidence has been received in connection with the instant claim to reopen, the Board must find that no evidence received since the June 1988 rating decision relates to the unestablished fact necessary to substantiate the claim (i.e., that there is a nexus between any current eye disability and the Veteran's service).  Hence, the evidence received since the June 1988 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral eye disability, and is not material.  Accordingly, the claim of service connection for such disability may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a bilateral eye disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


